Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
ISABEL RABANALES, individually and on behalf of all others
similarly situated,
Plaintiffs COLLECTIVE ACTION
COMPLAINT
-against-
JURY TRIAL
JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH’S DEMANDED
BROOKLYN BRICK OVEN, and JOSHUA A. SKURNIK, as an
individual,
Defendants.
xX
1. Plaintiff, ISABEL RABANALES, individually and on behalf of all others similarly

situated, (hereinafter referred to as "Plaintiff"'), by his attorneys at Helen F. Dalton &
Associates, P.C., alleges, upon personal knowledge as to himself and upon
information and belief as to other matters, as follows:

PRELIMINARY STATEMENT
Plaintiff, ISABEL RABANALES, individually and on behalf of all others similarly
situated, through undersigned counsel, brings this action against JOSH’S
ORIGINAL PIZZA CORP. D/B/A JOSH’S BROOKLYN BRICK OVEN, and
JOSHUA A. SKURNIK, as an individual, (hereinafter referred to as "Defendants"),
to recover damages for egregious violations of state and federal wage and hour laws
arising out of Plaintiffs employment at JOSH’S ORIGINAL PIZZA CORP. D/B/A
JOSH’S BROOKLYN BRICK OVEN, located at 608 Central Avenue, Cedarhurst,
New York 11516.
As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount

 
10.

11.

12.

exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.

This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff ISABEL RABANALES residing 1261 Central Avenue, Far Rockaway, New
York 11691, was employed from in or around June 2015 until in or around October
2019 by Defendants at JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH’S
BROOKLYN BRICK OVEN, located at 608 Central Avenue, Cedarhurst, New York
11516.
Defendant, JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH’S BROOKLYN
BRICK. OVEN is a corporation organized under the laws of New York.
Defendant, JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH’S BROOKLYN
BRICK OVEN is a corporation authorized to do business under the laws of New
York.
Upon information and belief, Defendant, JOSH’S ORIGINAL PIZZA CORP. D/B/A
JOSH’S BROOKLYN BRICK OVEN is a corporation organized under the laws of
New York with a principal executive office 608 Central Avenue, Cedarhurst, New
York 11516.
Upon information and belief, Defendant JOSHUA A. SKURNI owns and operates
JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH’S BROOKLYN BRICK OVEN,

 
13.

14.

15.

16.

17.

18.

19,

20.

Upon information and belief, Defendant JOSHUA A. SKURNIK is the Chief
Executive Officer of JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH’S
BROOKLYN BRICK OVEN,

Upon information and belief, Defendant JOSHUA A. SKURNIK is an agent of
JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH’S BROOKLYN BRICK OVEN,
Upon information and belief, Defendant JOSHUA A. SKURNIK has power over
personnel decisions at JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH’S
BROOKLYN BRICK OVEN,

Upon information and belief, Defendant JOSHUA A. SKURNIK has power over
payroll decisions at JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH'S
BROOKLYN BRICK OVEN,

Defendant JOSHUA A. SKURNIK has the power to hire and fire employees,
including the Plaintiff, at JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH’S
BROOKLYN BRICK OVEN, establish and pay their wages, set their work schedule,
and maintains their employment records.

During all relevant times herein, Defendant JOSHUA A. SKURNIK was Plaintiffs
employer within the meaning of the FLSA and NYLL.

On information and belief, JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH’S
BROOKLYN BRICK OVEN is, at present and has been at all times relevant to the
allegation in the complaint, an enterprise engaged in interstate commerce within the
meaning of the FLSA in that the entity (i) has had employees engaged in commerce
or in the production of goods for commerce, and handle, sell or otherwise work on
goods or material that have been moved in or produced for commerce by any person:

and (ii) has had an annual gross volume of sales of not less than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff ISABEL RABANALES was employed from in or around June 2015 until in
or around October 2019 by Defendants at JOSH’S ORIGINAL PIZZA CORP. D/B/A
JOSH’S BROOKLYN BRICK OVEN
21.

22.

23.

24.

25,

26.

27,

28.

29,

During Plaintiff ISABEL RABANALES’S employment by Defendants, Plaintiffs
primary duties were as a pizza and salad preparer, while performing other
miscellaneous duties from in or around June 2015 until in or around October 2019.
Plaintiff ISABEL RABANALES was paid by Defendants approximately $600.00 per
week from in or around June 2015 until in or around September 2019, and
approximately $700.00 per week from in or around September 2019 until in or around
October 2019.

Plaintiff worked approximately seventy (70) hours or more per week during his
employment by Defendants from in or around June 2015 until in or around October
2019.

Although Plaintiff ISABEL RABANALES worked approximately seventy (70) hours
or more per week during his employment by Defendants from in or around June 2015
until in or around October 2019, Defendants did not pay Plaintiff time and a half (1.5)
for hours worked over forty (40), a blatant violation of the overtime provisions
contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS
Plaintiff brings this action on behalf of herself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.
Collective Class: All persons who are or have been employed by the Defendants as

pizza and salad preparers, or other similarly titled personnel with substantially similar
- 30.

31.

32.

33.

34.

35.

36.

37.
38.

39.

job requirements and pay provisions, who were performing the same sort of functions
for Defendants, other than the executive and management positions, who have been
subject to Defendants’ common practices, policies, programs, procedures, protocols
and plans including willfully failing and refusing to pay required overtime wage
compensation.

Upon information and belief, Defendants employed between 10 and 15 employees
within the past three years subjected to similar payment structures.

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.
40.

Al,

42.

43.

44,

45.

46,

47,

48.

FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a). and
207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a).
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the

meaning of New York Labor Law §§2 and 651.

 
- 49. Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.

50. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

51. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

52. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs’ primary language), of their rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

53. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

FOURTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
54, Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
55. Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195(3)
56. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully request that judgment be granted:
Case 2:20-cv-00166-SJF-SIL Document 1 Filed 01/08/20 Page 8 of 9 PagelD #: 8

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiff’s rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

d. Awarding Plaintiff prejudgment and post-judgment interest;

e. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

f. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: This Q“ay of January 2020.

 

 

Koman Avshalumov, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598
Case 2:20-cv-00166-SJF-SIL Document 1 Filed 01/08/20 Page 9 of 9 PagelD #: 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ISABEL RABANALES, individually and on behalf of all others similarly situated,
Plaintiffs,
-against-

JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH’S BROOKLYN BRICK OVEN, and JOSHUA
A. SKURNIK, as an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

JOSH’S ORIGINAL PIZZA CORP. D/B/A JOSH’S BROOKLYN BRICK OVEN
608 CENTRAL AVENUE

CEDARHURST, NEW YORK 11516

JOSHUA A. SKURNIK
608 CENTRAL AVENUE
CEDARHURST, NEW YORK 11516
